Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on December 14, 2021. There are twenty-two claims pending and twenty claims under consideration. Claims 2-4, 6-8, 10, 11, 16, 18, 19, 22, 23, 25, 26, 28, 29, 31, 34, 35, 37, 40, 41, 43-50 and 52-57 have been cancelled. Claims 42 and 51 have been withdrawn as claims directed to a non-elected invention. This is the first action on the merits. The present invention relates to compositions and methods for inhibiting the protein-protein interaction of menin with MLL1, MLL2 and MLL-fusion oncoproteins. The compositions and methods herein may be useful for treating diseases dependent on the activity of MLL1, MLL2, MLL fusion proteins, and/or menin such as leukemia, solid cancers, and diabetes. 
Election of Group I was made without traverse in the reply filed on December 14, 2021. Therefore, this restriction is considered proper and thus made FINAL.
Priority
U.S. Patent Application No. 16/927,844, filed on 7/13/2020, is a continuation of U.S. Patent Application No. 16/082,645, filed on 9/06/2018, now U.S. Patent No. 10,752,639, which is a national stage entry of PCT/US2017/022535, International Filing Date: 03/15/2017, which claims Priority from U.S. Provisional Application No. 62/43 1,387, filed on 12/07/2016 and U.S. Provisional Application No. 62/309,362, filed on 3/16/2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 22, 2020 and December 14, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	Applicant is reminded of the proper content of an Abstract of the Disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplification of a species could be illustrative of members of the class.  For processes, the type reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary. Complete revision of the content of the abstract is required on a separate sheet.
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.
	
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

	Claims 1, 5, 9, 12-15, 17, 20, 21, 24, 27, 30, 32, 33, 36, 38 and 39 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a compound of Formula (I-A) where R1 is a C1-3 optionally substituted haloalkylene group; R3 is H; R51 is an H or a C1-3 alkyl group; m=0; n=1 or 2; L2 and L3 are a C1-3 alkylene group; and RB is a C1-3 alkylene or cyano group, does not reasonably provide enablement for all of the other R groups listed within the broad Claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation. (United States v. Teletronics Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based on a single factor, but rather a conclusion reached by weighing many factors (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). 
These factors include the following:
1) Amount of guidance provided by Applicant.  The Applicant has demonstrated within the application how to make compounds and compositions of Formula (I-A).  However, there is no working example of any compounds with L or R groups other than previously mentioned.  These cannot be simply willed into existence. As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds made and used for the stated purpose, or limit the claims accordingly. 
	2) The nature of the invention and predictability in the art.  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
	In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 206 USPQ 881 (CCPA 1980).” If correlation is lacking, it cannot be relied upon, Ex parte Powers, 220 USPQ 924; Rey-Bellet and Spiegelberg v. Engelhardt v. Schindler, 181 USPQ 453; Knapp v. Anderson, 177 USPQ 688. Indeed, the correlation must have been established “at the time the tests were performed”, Hoffman v. Klaus, 9 USPQ2d 1657.
	3) Number of working examples.  The compound core depicted with specific substituents represents a narrow subgenus for which applicant has provided sufficient guidance to make and use; however, this disclosure is not sufficient to allow  variables were not those mentioned above in the present application.  
	Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p).   
	4) Scope of the claims.  The scope of the claims involves all of the thousands of compounds of the following formula: 

    PNG
    media_image1.png
    145
    276
    media_image1.png
    Greyscale

thus, the scope of claims is very broad.
	5) Nature of the invention.  The nature of this invention relates generally to compositions and methods for inhibiting the protein-protein interaction of menin with MLL1, MLL2 and MLL-fusion oncoproteins. The compositions and methods herein may be useful for treating diseases dependent on the activity of MLL1, MLL2, MLL fusion proteins, and/or menin such as leukemia, solid cancers, and diabetes.    
Level of skill in the art.  An ordinary artisan in the area of drug development would have experience in synthesizing chemical compounds for particular activities. The synthesis of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method, as claimed, prior to synthesizing and testing compounds, is generally not well-known or routine, given the complexity of certain biological systems. 
	MPEP §2164.01 (a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)."  That conclusion is clearly justified here that Applicant is not enabled for making these compounds or compositions or treating the diseases mentioned.
Conclusion
	Claims 1, 5, 9, 12-15, 17, 20, 21, 24, 27, 30, 32, 33, 36, 38 and 39 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699